Exhibit 10.1 THIRD AMENDMENT TO LEASE AGREEMENT THIS THIRD AMENDMENT TO LEASE AGREEMENT ("Third Amendment") is made and entered into this 8th day of April, 2011, by and between NOBLEGENE DEVELOPMENT, LLC, a Tennessee limited liability company ("Landlord") and BIOMIMETIC THERAPEUTICS, INC., a Delaware corporation ("Tenant"). RECITALS: WHEREAS, Landlord has leased to the Tenant certain premises in the CSLSC Building C ("Building C") as more particularly described in that certain Lease Agreement dated August 17, 2007 between Landlord and Tenant (the "Lease"), as amended on January 22, 2008 and January 9, 2009; WHEREAS, Landlord has incurred certain additional costs relating to Building C; and WHEREAS, Landlord and Tenant have mutually agreed to amend the Lease as set forth herein to compensate Landlord for its additional costs, and to modify certain other provisions in the Lease. NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, Landlord and Tenant do hereby covenant and agree as follows: 1. Upon Landlord’s execution of any third-party lease for space in Building C (“Third-Party Lease”), Tenant’s Base Rent shall be reduced to $21 per square foot for the amount of square footage included in such third-party lease. Tenant shall only be entitled to this Base Rent reduction once with respect to each square foot of the Leased Premises such that once Landlord has entered into Third-Party Leases that total 30,000 square feet, Tenant shall no longer be entitled to any further rent reductions under this provision. Landlord shall provide tenant with written notice of any Third-Party Leases within 5 days of execution, and the rent reduction provided for herein shall become effective in the first full calendar month following the earlier of: (1) 60 Days after the execution date of the Third-Party Lease, or (2) the date landlord first receives rent from the Third-Party Lease. 2.
